Order Denying Motion for Reconsideration or New Trial:
On May 4, 1994, plaintiffs brought this action to set aside the Territorial Registrar's registration of defendant Lei'ataua Peter Ah Ching ("Ah Ching") as the holder of one matai title Mulitauaopele in the Village of Laulii, American Samoa. Trial was held on November 3, 1995. On February 6, 1996, we issued our Opinion and Order voiding the title registration and issuing certain consequential orders. The defendants have moved this court for reconsideration or new trial.
*6The defendants' motions contain only one argument. They argue that our order voiding Ah Ching's title registration violates the rights conferred upon him as a U.S. national under 8 U.S.C. § 1408(4), commonly known as the federal "one-parent" law. As with nearly all of Ah Ching's previous arguments, this argument has already been addressed by the court in the I'aulualo cases. See In re Matai Title "I'aulualo ", AP No. 5-94 & AP No. 6-94, slip op. at 10 (App. Div. Dec. 13, 1995).
In I'aulualo, the appellate division stated that:
8 U.S.C. § 1408 grants U.S. national status to various individuals. See 8 U.S.C.S. § 1408 (West 1987 & Supp. 1994). It does not explicitly supersede A.S.C.A. § 1.0403 or any other local law. There is no interpretive law to this effect. We fail to see how 8 U.S.C. § 1408 has any effect on § 1.0403 or any other provision of American Samoa's laws.
Id. The court then went on to state:
The second claim, that Mhtaiumu is entitled to seek a matai title because he is á U.S. national, also has no foundation. Mataiumu's status as a U.S. national no more entitles him to claim a nlatai title than it [makes] his father an inhabitant of American Samoa. There is simply no connection between the two. We see no need to discuss this issue further.
Id. The defendants in the present case have not presented any arguments which were not already disposed of in I'aulualo. Thus, the motion for reconsideration or new trial is denied.
It is so ordered.